DETAILED ACTION
This Office Action is in response to the Amendment filed on 19 March 2021.
Claims 1-4, 6-11, 13-18, 20-23 are presented for examination.
Claims 1, 8, 15, 22 and 23 are amended.
Claims 2, 5, 9, 12, 16 and 19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D. Kent Stier on June 1, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method comprising: 
determining, by a node of a network, that a bandwidth requirement of a flow has changed to a new bandwidth value; 

determininq that the RPF interface is able to accommodate the new bandwidth value, and 
updating the inqress capacity value in the interface usage table in response to determining that the RPF interface is able to accommodate the new bandwidth value;
updating, in response to determining that the bandwidth requirement of the flow has changed to the new bandwidth value, an egress capacity value in the interface usage table for an Outgoing Interface (OIF) corresponding to the flow, the OIF being disposed on the network device; 
providing, by the node, the flow at the new bandwidth value[[.]]and;
further comprising updating a policer value in a policer with the new bandwidth value, the policer configured to limit the flow at the RPF interface to the policer value.

2. (Canceled) 

3. (Original) The method of claim 1, wherein determining that the bandwidth requirement of the flow has changed to the new bandwidth value comprises determining that the bandwidth requirement has decreased.


5. (Canceled).

6. (Previously Presented) The method of claim 4, further comprising: determining that the OIF is able to accommodate the new bandwidth value; and wherein updating the egress capacity value comprises updating the egress capacity value in response to determining that the OIF is able to accommodate the new bandwidth value.

7. (Original) The method of claim 1, further comprising updating a flow policy table with the new bandwidth value.

8. (Currently Amended) A system comprising: 
a memory storage; and 
a processing unit coupled to the memory storage, wherein the processing unit is operative to: 
determine that a bandwidth requirement of a flow has changed to a new bandwidth value; 
update, in response to determining that the bandwidth requirement of the flow has changed to the new bandwidth value, an ingress capacity value in an interface usage table for a Reverse Path Forwarding (RPF) interface corresponding to the flow, 
determine that the RPF interface is able to accommodate the new bandwidth value, and 
update the ingress capacity value in the interface usage table in response to determining that the RPF interface is able to accommodate the new bandwidth value;
update, in response to determining that the bandwidth requirement of the flow has changed to the new bandwidth value, an egress capacity value in the -4-S/N: 16/389,197 interface usage table for an Outgoing Interface (OIF) corresponding to the flow, the OIF being disposed on the network device; 
provide the flow at the new bandwidth value[[.]] and;
wherein the processing unit is further operative to update a policer value in a policer with the new bandwidth value, the policer configured to limit the flow at the RPF interface to the policer value.

9. (Canceled) 

10. (Original) The system of claim 8, wherein the processing unit being operative to determine that the bandwidth requirement of the flow has changed to the new bandwidth value comprises the processing unit being operative to determine that the bandwidth requirement has decreased.


12. (Canceled)

13. (Previously Presented) The system of claim 11, wherein the processing unit is further operative to: -5-S/N: 16/389,197 determine that the OIF is able to accommodate the new bandwidth value; and wherein the processing unit being operative to update the egress capacity value comprises the processing unit being operative to update the egress capacity value in response to determining that the OIF is able to accommodate the new bandwidth value.

14. (Original) The system of claim 8, wherein the processing unit is further operative to update a flow policy table with the new bandwidth value.

15. (Currently Amended) A computer-readable medium that stores a set of instructions, the set of instructions when executed by a processor perform a method comprising: 
determining, by a node, that a bandwidth requirement of a flow has changed to a new bandwidth value; 

determining that the RPF interface is able to accommodate the new bandwidth value, and -6-S/N: 16/389,197 
updating the ingress capacity value in the interface usage table in response to determining that the RPF interface is able to accommodate the new bandwidth value; 
updating, in response to determining that the bandwidth requirement of the flow has changed to the new bandwidth value, an egress capacity value in the interface usage table for an Outgoing Interface (OIF) corresponding to the flow, the OIF being disposed on the network device[[.]]and;
further comprising updating a policer value in a policer with the new bandwidth value, the policer configured to limit the flow at the RPF interface to the policer value.

16. (Cancelled) 

17. (Original) The computer-readable medium of claim 15, wherein determining that the bandwidth requirement of the flow has changed to the new bandwidth value comprises determining that the bandwidth requirement has decreased.


19. (Canceled).

20. (Previously Presented) The computer-readable medium of claim 18, further comprising: determining that the OIF is able to accommodate the new bandwidth value; and wherein updating the egress capacity value comprises updating the egress capacity value in response to determining that the OIF is able to accommodate the new bandwidth value.

21. (Previously Presented) The computer-readable medium of claim 15, further comprising updating a flow policy table with the new bandwidth value.

22. (Currently Amended) The computer-readable medium of claim [[16]]15, wherein the policer is instantiated at each RPF interface.

23. (Currently Amended) The system of claim [[9]]8, wherein the policer is instantiated at each RPF interface.

Response to Arguments
Applicant’s arguments, see page 9, filed 19 March 2021, with respect to the Objections of Claims 5, 12-13, 15 and 19-20 have been fully considered and are persuasive.  The Objections of Claims 5, 12-13, 15 and 19-20 has been withdrawn. 

Applicant’s arguments, see page 9, filed 19 March 2021, with respect to the 35 USC § 103 Rejections of Claims 1-20 have been fully considered and are persuasive.  The Objections of Claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lam et al (US 2006/0182118 A1) discloses System and Method For Efficient Traffic Processing.  Specifically, Figures 4, 12 and paragraphs 94, 99, 171, 195 and 340
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             
/Ian N Moore/           Supervisory Patent Examiner, Art Unit 2469